         Case 2:20-cv-00107-AC Document 14 Filed 05/27/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9

10                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
11

12   MARIA E. BAUTISTA,                           ) Case No. 2:20-cv-00107-AC
                                                  )
13
                   Plaintiff,                     ) STIPULATION & [PROPOSED] ORDER
14                                                ) FOR EXTENSION OF TIME
            vs.                                   )
15                                                )
     ANDREW SAUL,                                 )
16
     Commissioner of Social Security,             )
17                                                )
                   Defendant.                     )
18                                                )
                                                  )
19

20
            IT IS HEREBY STIPULATED, by and between the parties through their respective
21
     counsel of record, with the Court’s approval, that Defendant shall have a 14-day extension
22
     of time, from May 31, 2020 to June 14, 2020, to respond to Plaintiff’s Opening Brief. All
23
     other dates in the Court’s Scheduling Order shall be extended accordingly.
24

25
            This is Defendant’s first request for an extension of time. Defendant respectfully

26   requests an extension because Defendant’s counsel requires additional time to review the

27   substantial CAR, to evaluate the issues raised in Plaintiff’s brief, to consider whether
28   options exist for settlement, and to confer with her client regarding same.


     Stipulation
     2:20-cv-00107-AC
         Case 2:20-cv-00107-AC Document 14 Filed 05/27/20 Page 2 of 3



 1          In light of the global COVID-19 crisis, SSA is switching to new work processes,
 2   and is focusing on providing the most critical services by mail, phone and online to those
 3   most in need. SSA is also taking additional steps to protect its employees and help stop the
 4
     spread of COVID-19, maximizing social distancing, including significantly limiting
 5
     employee access to SSA facilities for health and safety only and moving rapidly toward a
 6
     virtual work environment. Although the agency is working diligently to provide ongoing
 7
     services, including legal services, there are practical implications for our litigation
 8
     workloads. Because of the changes in work processes throughout the agency and focus on
 9
     critical services, communication with other agency personnel is taking longer than it
10
     ordinarily would. Therefore, the undersigned counsel for the Commissioner requires
11
     additional time to confer with her client regarding the issues that Plaintiff has raised.
12
            Plaintiff does not oppose the requested extension of time.
13

14
                                         Respectfully submitted,
15
     Dated: May 26, 2020                 CERNEY KREUZE & LOTT, LLP
16

17
                                     By: /s/ Shellie Lott*
18                                      SHELLIE LOTT
                                        Attorneys for Plaintiff
19
                                        [*As authorized by e-mail on May 26, 2020]
20

21   Dated: May 26, 2020                 McGREGOR W. SCOTT
                                         United States Attorney
22
                                         DEBORAH LEE STACHEL
23                                       Regional Chief Counsel, Region IX
                                         Social Security Administration
24

25
                                     By: /s/ Margaret Branick-Abilla
26                                      MARGARET BRANICK-ABILLA
                                        Special Assistant United States Attorney
27                                      Attorneys for Defendant
28




     Stipulation
     2:20-cv-00107-AC
         Case 2:20-cv-00107-AC Document 14 Filed 05/27/20 Page 3 of 3


                                   [PROPOSED] ORDER
 1

 2
     Pursuant to stipulation, IT IS SO ORDERED.
 3

 4
     Dated: May 26, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Stipulation
     2:20-cv-00107-AC
